SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of June, 2015 Commission File Number 1565025 AMBEV S.A. (Exact name of registrant as specified in its charter) AMBEV S.A. (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 3rd Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X CONSOLIDATED FORM Management and Related Persons’ Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In May, 2015 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Ambev S.A. Group and Related Persons ( ) Board of Directors ( X ) Management ( ) Fiscal Council ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 5,945,749 0.0378 0.0378 ADR (*) Common 367,280 0.0023 0.0023 Transac tions in the month Securities / Derivatives Securities Characteristics Intermediary Operation Day Quantity Price R$ Volume (R$) Shares Common Direct with the Company Subscription 13 544,630 1.54022 838,850.72 Total Subscription Shares Common Itau Corretora Sell 15 1,000 19.58 19,580.00 Shares Common JP Morgan Sell 15 8,700 19.59 170,433.00 Shares Common JP Morgan Sell 15 1,300 19.60 25,480.00 Total Sell Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 6,479,379 0.0412 0.0412 ADR (*) Common 367,280 0.0023 0.0023 (1) When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. (2) Issue/Series, convertibility, simple, term, guaranties, type/class, among others. (3) Quantity multiplied by price. Note: These consolidated data must have information by group: Directors, Management (which have not been included in the Board of Directors), etc. (*) Each ADR is equivalent to 1 (one) share. CONSOLIDATED FORM Management and Related Persons’ Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In May, 2015 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Ambev S.A. Group and related persons ( X ) Board of Directors ( ) Management ( ) Fiscal Council ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 11,291,600,795 71.8404 71.8404 ADR (*) Common 16,302,499 0.1037 0.1037 Transac tions in the month Securities / Derivatives Securities Characteristics Intermediary Operation Day Quantity Price R$ Volume (R$) Shares Common Brasil Plural Buy 15 5,200 19.38 100,776.00 Shares Common Brasil Plural Buy 15 18,900 19.39 366,471.00 Shares Common Brasil Plural Buy 15 74,000 19.40 1,435,600.00 Shares Common Brasil Plural Buy 15 5,600 19.42 108,752.00 Shares Common Brasil Plural Buy 15 2,500 19.43 48,575.00 Shares Common Brasil Plural Buy 15 7,500 19.44 145,800.00 Shares Common Brasil Plural Buy 15 51,200 19.45 995,840.00 Shares Common Brasil Plural Buy 15 1,700 19.47 33,099.00 Shares Common Brasil Plural Buy 15 400 19.48 7,792.00 Shares Common Brasil Plural Buy 15 8,400 19.49 163,716.00 Shares Common Brasil Plural Buy 15 24,600 19.50 479,700.00 Shares Common Brasil Plural Buy 15 1,800 19.52 35,136.00 Shares Common Brasil Plural Buy 15 11,100 19.53 216,783.00 Shares Common Brasil Plural Buy 15 62,200 19.54 1,215,388.00 Shares Common Brasil Plural Buy 15 85,300 19.55 1,667,615.00 Shares Common Brasil Plural Buy 15 1,000,000 19.57 19,570,000.00 Shares Common Brasil Plural Buy 22 200 18.61 3,722.00 Shares Common Brasil Plural Buy 22 3,800 18.62 70,756.00 Shares Common Brasil Plural Buy 22 80,500 18.63 1,499,715.00 Shares Common Brasil Plural Buy 22 69,200 18.64 1,289,888.00 Shares Common Brasil Plural Buy 22 346,300 18.65 6,458,495.00 Shares Common Brasil Plural Buy 22 1,500 18.71 28,065.00 Shares Common Brasil Plural Buy 22 60,000 18.72 1,123,200.00 Shares Common Brasil Plural Buy 22 5,300 18.73 99,269.00 Shares Common Brasil Plural Buy 22 11,900 18.74 223,006.00 Shares Common Brasil Plural Buy 22 32,900 18.75 616,875.00 Shares Common Brasil Plural Buy 22 26,800 18.76 502,768.00 Shares Common Brasil Plural Buy 22 24,700 18.77 463,619.00 Shares Common Brasil Plural Buy 22 15,600 18.78 292,968.00 Shares Common Brasil Plural Buy 22 26,100 18.79 490,419.00 Shares Common Brasil Plural Buy 22 95,200 18.80 1,789,760.00 Shares Common Brasil Plural Buy 22 6,400 18.86 120,704.00 Shares Common Brasil Plural Buy 22 31,400 18.87 592,518.00 Shares Common Brasil Plural Buy 22 32,800 18.88 619,264.00 Shares Common Brasil Plural Buy 22 55,300 18.89 1,044,617.00 Shares Common Brasil Plural Buy 22 174,100 18.90 3,290,490.00 Shares Common Brasil Plural Buy 29 400 18.23 7,292.00 Shares Common Brasil Plural Buy 29 11,300 18.24 206,112.00 Shares Common Brasil Plural Buy 29 20,000 18.25 365,000.00 Shares Common Brasil Plural Buy 29 47,300 18.26 863,698.00 Shares Common Brasil Plural Buy 29 32,500 18.27 593,775.00 Shares Common Brasil Plural Buy 29 42,600 18.28 778,728.00 Shares Common Brasil Plural Buy 29 32,800 18.29 599,912.00 Shares Common Brasil Plural Buy 29 58,100 18.30 1,063,230.00 Shares Common Brasil Plural Buy 29 200 18.34 3,668.00 Shares Common Brasil Plural Buy 29 11,700 18.35 214,695.00 Shares Common Brasil Plural Buy 29 2,000 18.36 36,720.00 Shares Common Brasil Plural Buy 29 3,000 18.37 55,110.00 Shares Common Brasil Plural Buy 29 20,600 18.38 378,628.00 Shares Common Brasil Plural Buy 29 96,600 18.39 1,776,474.00 Shares Common Brasil Plural Buy 29 472,000 18.40 8,684,800.00 Shares Common Brasil Plural Buy 29 6,000 18.43 110,580.00 Shares Common Brasil Plural Buy 29 33,300 18.44 614,052.00 Shares Common Brasil Plural Buy 29 60,700 18.45 1,119,915.00 Shares Common Brasil Plural Buy 29 48,900 18.50 904,650.00 Total Buy Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Tot al Shares Common 11,295,061,195 71.8624 71.8624 ADR (*) Common 16,302,499 0.1037 0.1037 (1) When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. (2) Issue/Series, convertibility, simple, term, guaranties, type/class, among others. (3) Quantity multiplied by price. Note: These consolidated data must have information by group: Directors, Management (which have not been included in the Board of Directors), etc. (*) Each ADR is equivalent to 1 (one) share. CONSOLIDATED FORM Management and Related Persons’ Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In May, 2015 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Ambev S.A. Group and related persons ( ) Board of Directors ( ) Management (X) Fiscal Council ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 7,225 0.0000 0.0000 Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Tot al Shares Common 7,225 0.0000 0.0000 When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. Issue/Series, convertibility, simple, term, guaranties, type/class, among others. Quantity multiplied by price. Note: These consolidated data must have information by group: Directors, Management (which have not been included in the Board of Directors), etc. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:June 10, 2015 AMBEV S.A. By: /s/ Nelson José Jamel Nelson Jose Jamel Chief Financial and Investor Relations Officer
